DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive.
Applicant argues that regarding claims 32-26, “the shaft housing [taught by Kono]… cannot reasonably be considered a drive shaft” but this is not found persuasive.  The drive shaft and entire connection of the drive shaft is taught by the primary reference: Hehl teaches a bayonet-type sleeve 51 is capable of locking the drive shaft 46g to conveyor screw 8, see pg. 3, lines 70-80. The rejection of claim 32-36 merely requires the shape within the bayonet connector of the drive shaft of Hehl to be modified from a circle to another shape. Kono teaches shaft hole 364 may be of any shape including, for example, circular rectangular, hexagonal and octagonal. Although this shaft hole 364 is not within the shaft itself, it would be obvious to select the shape of Kono for the shape already present within the shaft Hehl. Applicant has provided no unexpected result from selecting any particular shape for the part. Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).



 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hehl et al. (GB 1,023,689), hereinafter Hehl, in view of Wenzin (US 2009/0291162). 
Regarding claim 1, Hehl meets the claimed a liquid injection molding apparatus comprising… an injector (Hehl teaches an injection molding unit, Fig. 1-3, pg. 2, lines 14-30) comprising: a barrel; (cylinder 11, Fig. 1 and 2) a feed screw concentrically located in the barrel; (Hehl teaches a is a conveyor screw 8 which itself is rotatable within the cylinder 11, pg. 2, lines 33-38) and a motor (hydraulic motor 46, pg. 2, lines 35-45) having a drive shaft (drive shaft 46g, pg. 3, lines 70-75, Fig. 1-3) removably coupled to the feed screw via a bayonet connector.  (Hehl teaches a bayonet-type sleeve 51 is capable of locking the drive shaft 46g to conveyor screw 8, see pg. 3, lines 70-80). 
Hehl does not explicitly teach: a mold assembly; a clamping unit.
Wenzin teaches: a mold assembly; (a fixed support plate 2 and a movable platen 3, Fig. 1, [0060]) a clamping unit. (mold clamping mechanism 5, Fig. 1, [0060])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to select the mold and clamping mechanism of Wenzin as the generic “injection moulding machine” of Hehl because the individual modules can be connected via standardized assembly and/or coupling interfaces, see Wenzin [0012].

Regarding claim 18, Hehl as modified meets the claimed wherein the bayonet connector includes a receiver, (distributor 46e, Fig. 3) the receiver shaped for a snug fit and housed in the hollow portion such that rotating the drive shaft about an axis of the drive shaft rotates the receiver.  (Hehl teaches end of shaft 46g to be housing in part 46e, such that rotating the shaft 46f rotates the shaft 46g, see Fig. 3, pg. 3, lines 35-40)  and an insert including a first end, (Hehl teaches end of shaft 46g to mate with shaft 46f within housing 46c, see Fig. 3, pg. 3, lines 35-40) the first end removably coupled to and housed in the receiver, (Hehl teaches end of shaft 46g to be housing in part 46e, see Fig. 3, pg. 3, lines 35-40)  and a second end distal from the first end, (Hehl depicts shaft 46g to have an opposite end at the left side of Fig. 3)  the second end coupled to the feed screw, (Hehl teaches the bayonet-type sleeve 51 is coupled to feed screw 8, Fig. 1 and 2)



Claim 32-36 is rejected under 35 U.S.C. 103 as being unpatentable over Hehl et al. (GB 1,023,689), hereinafter Hehl, in view of Wenzin (US 2009/0291162) and in further view of  Kono (US 2002/0026995 A1). 

Regarding claim 32, Hehl does not explicitly teach the drive shaft including a hollow portion is rounded rectangular cross-section.
Kono teaches shaft hole 364 may be of any shape including, for example, circular rectangular, hexagonal and octagonal, see [0037], and empty space is provided at the corners of the polygonal shaft housing, see [0038].
Regarding claim 34, Hehl does not explicitly teach the drive shaft including a hollow portion is hexagonal cross-section. 
Kono teaches shaft hole 364 may be of any shape including, for example, hexagonal and octagonal, see [0037].
Regarding claim 35, Hehl does not explicitly teach the drive shaft including a hollow portion is octagonal cross-section. 
Kono teaches shaft hole 364 may be of any shape including, for example, hexagonal and octagonal, see [0037].
Regarding claim 35, Hehl does not explicitly teach the drive shaft including a hollow portion is D-shaped cross-section.
Kono teaches shaft hole 364 may be of any shape including, for example, circular rectangular, hexagonal and octagonal, see [0037], and empty space is provided at the corners of the polygonal shaft housing, see [0038].
Regarding claim 36, Hehl does not explicitly teach the drive shaft including a hollow portion is square cross-section.
Kono teaches shaft hole 364 may be of any shape including, for example, circular rectangular, hexagonal and octagonal, see [0037], and Fig. 3 depicts a square. 

Regarding claims 32-36, Hehl in combination with Wenzin and Kono meets the claimed the drive shaft including a hollow portion having a non-round cross-section. (Kono teaches shaft hole 364 may be of any shape including, for example, circular rectangular, hexagonal and octagonal).
The courts have held that simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP 2143(I). 
Examiner finds that Hehl differs from the claim only in the substitution of rectangular/hexagonal/octagonal/D-shaped/square shape of the drive shaft of Kono in place of the circular shape of the drive shaft of Hehl. Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable: empty space is provided at the corners of the polygonal shaft housing, see Kono [0038].
Therefore, it would have been obvious to one of ordinary skill in the art before circular rectangular shape of the drive shaft of Kono in place of the circular shape of the drive shaft of Hehl because it yields the predictable result providing space around the round shaft to reduce metal entering the drive mechanism, see Kono [0038]. 



Allowable Subject Matter
Claims 19-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 19, Hehl as modified by Kono meets the claimed wherein the receiver includes an axial opening, and a wall including an interior surface defining a cylindrical space connected to the axial opening. (Hehl teaches distributor 46e to include an interior cylindrical space, Fig. 3) 
Hehl as modified by Kono does not teach the wall including at least one lug projecting from the interior surface into the cylindrical space, distal from the axial opening, and the insert of the bayonet connector includes an exterior surface, and at least one slot on the exterior surface at the first end, the at least one slot having an axial leg and a circumferential leg, the circumferential leg forming an acute angle with the axial leg at a junction, the axial leg including a third end distal from the junction, the third end including an axial opening to permit the at least one lug to enter the at least one slot when the third end engages the at least one lug, the circumferential leg including a fourth end distal from the junction such that rotating the receiver about an axis of the receiver in an angular direction to seat the at least one lug in the fourth end rotates the insert.

Regarding claim 25, Hehl as modified by Kono meets the claimed wherein the receiver includes an axial opening, and a wall including an interior surface defining a cylindrical space connected to the axial opening, (Hehl teaches distributor 46e to include an interior cylindrical space, Fig. 3) the insert including an exterior surface having at least one lug, at the first end, projecting radially away from the exterior surface, (Hehl depicts shaft 46g to have an end at the left side of Fig. 3 with rectangular lugs)
Hehl as modified by Kono does not explicitly teach the interior surface including at least one slot having an axial leg and a circumferential leg, the circumferential leg forming an acute angle with the axial leg at a junction, the axial leg including a third end distal from the junction, the third end including an axial opening to permit the at least one lug to enter the at least one slot when the third end engages the at least one lug, the circumferential leg including a fourth end distal from the junction such that rotating the receiver about an axis of the receiver in an angular direction to seat the at least one lug in the fourth end rotates the insert.

Mueller (US 5,233,912) teaches four bayonet-catches 16, Col. 2, lines 65-37. However this connection is not coupled to a feed screw as required by claim 19, and is not configured to be coupled to a drive shaft as taught by Hehl and Kondo. 
Dittrich et al. (US 6,126,359) teaches lugs 56 and 57 can be introduced to fit into the bayonet guide, Fig. 1. However these guides do not meet the claimed the circumferential leg forming an acute angle with the axial leg at a junction. Moreover this connection is not coupled to a feed screw as required by claim 17, and is not configured to be coupled to a drive shaft as taught by Hehl and Kondo.
Schutz (US 7,081,081 B2) teaches a bayonet screw 60 includes an angled slot 52 and an axial slot 54, Fig. 2. However this connection is not coupled to a feed screw as required by claim 1. This connection is not configured to be coupled to a drive shaft as taught by Hehl because the lugs of Hehl are external on 46g, while the slots 52 of Schutz are configured for internal lugs on a round connection. 

Claims 20-24 and 26-31 are allowable at least because each claim depends from claims 19 or 25, which are allowable if written in independent form.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744